Citation Nr: 0126285	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for knots on neck.

3.  Entitlement to service connection for residuals of a 
fracture of the left fibula with arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable rating for 
sinusitis.

6.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to November 
1977.

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

A review of the record shows that veteran appears to have 
raised an issue of entitlement to service connection for a 
back disorder in his September 2000 Notice of Disagreement 
(NOD).  This issue has not been adjudicated and is referred 
to the RO for appropriate action.

The issues of service connection for a skin disorder to 
include as secondary to herbicide exposure, hypertension, and 
knots on neck, and higher initial ratings for sinusitis and 
hemorrhoids are discussed in the remand section.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
arthritis of the left ankle has been obtained by the RO.

2.  There is competent medical evidence of record indicating 
that the veteran has arthritis of the left ankle as a result 
of a left fibula fracture during active duty.


CONCLUSION OF LAW

Arthritis of the left ankle as a result of a left fibula 
fracture during active duty was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claim for service connection 
for arthritis of the left ankle have been properly developed, 
as service and recent medical records have been associated 
with the file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  Thus, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by the VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection, even though the RO denied 
the veteran's claims as not well grounded, as the RO has 
complied with the notice provisions of the VCAA.  This is so 
because, in an August 2000 Statement of the Case (SOC), the 
RO advised the veteran of what must be demonstrated to 
establish service connection, including on a presumptive 
basis.  The RO specifically notified the veteran that for 
service connection there must be evidence of a current 
disability, evidence of a disease or injury due to service, 
and evidence of a link between the disability and service.  
Moreover, all of the relevant evidence was considered.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
hypertension and arthritis, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran claims that his left ankle was fractured during a 
parachute jump.  Service medical records show that the 
veteran was treated for a sprain to the left ankle in June 
1972 and it was noted that the veteran had a history of 
multiple sprains to the left ankle from playing basketball.  
In November 1973, the veteran suffered a parachute jump 
injury to the left hip and he was provisionally diagnosed 
with possible fracture to the left hip.  X-rays of the hip 
were negative and he was diagnosed with a bruised left hip.  
In November 1974, on an allergy clinic history form, the 
veteran indicated that he had broken his left leg. 

A January 2000 emergency care treatment record indicates that 
the veteran reported that he had a remote ankle fibula 
fracture more than twenty years ago.  He complained of a two-
month history of intermittent stabbing lateral ankle pain 
worse with dorsiflexion and palpation of the ankle.  On 
examination, the distal fibula was tender but the veteran had 
full range of motion of his ankle.  X-rays showed 
degenerative joint disease, with narrowing of joint space, 
old fibula fracture.

The Board notes that the veteran has a history of parachute 
jumps during active service, and that his service medical 
records contain a self reported history of a broken left leg.  
The current medical evidence indicates that the veteran has 
arthritis of the left ankle as a residual of a left fibula 
fracture.  There is no evidence of any additional disability 
as a result of this fracture.  Resolving all doubt in the 
veteran's favor, the Board is satisfied that there is 
competent medical evidence linking the veteran's arthritis of 
the ankle to trauma suffered while on active duty sufficient 
for establishing a service connection claim, and, thus, the 
appeal is granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, entitlement to service connection for arthritis of 
the left ankle as a result of left fibula fracture is 
granted.


REMAND

As noted previously, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The medical 
examinations and etiology opinion requested below are in part 
to comply with this provision.

A.  Service Connection for Hypertension

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with the 
VCAA, it is the Board's opinion that more medical evidence is 
needed to determine whether the veteran's hypertension is 
related to service.  In this regard, the Board notes that the 
veteran has been diagnosed with hypertension and that service 
medical records report several high blood pressure readings.  
In particular, the Board notes that, in February 1974, the 
veteran was diagnosed with borderline high blood pressure.  
As such, the Board believes that the veteran should be 
afforded a VA examination that would include a review of all 
medical records contained in the claims file and offer an 
etiology opinion.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination in or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

B.  Service Connection for a Skin Disorder

The record indicates that the veteran appears to have been 
afforded a VA examination for exposure to Agent Orange at the 
Tuskegee, Alabama, VA Medical Center sometime in 1997.  
However, a complete copy of the examination report is not 
contained in the claims folder.  The Board believes that an 
attempt should be made to obtain this report.  If the report 
is unavailable, or is obtained but found not contain the 
information pertinent to the veteran's claim for service 
connection for a skin disorder, then the Board finds that the 
veteran should be scheduled for an additional VA examination 
to determine the nature and etiology of his claimed skin 
disorder.  

Furthermore, the record shows that although attempts have 
been made to obtain VA treatment records pertaining to 
treatment of the veteran from the Montgomery, Alabama, VA 
Medical Center, a November 1999 reply from Montgomery 
indicates that all treatment for the veteran was at the 
Tuskegee, Alabama, VA Medical Center.  It is unclear from the 
record whether or not the Tuskegee, Alabama, VA Medical 
Center has been contacted in order to obtain any of the 
veteran's treatment records that might be at that location.  
The Board finds that an additional attempt to obtain these 
records should be made.  

C.  Service Connection for Knots on Neck

The Board notes that the veteran has no current medical 
diagnosis of a disability pertaining to knots on his neck.  
The service medical records and the post-service medical 
records are negative for any complaints of, or treatment for, 
knots on the veteran's neck.  

However, the service medical records indicate that the 
veteran had "something" removed from his right breast at 
age 29.  In addition, the service medical records show that 
the veteran was diagnosed as having a recurrent cyst of the 
right shoulder in August 1975.  Finally, while the post-
service medical records are negative for a diagnosis of a 
knot on the veteran's neck, a photograph of the veteran's 
back and head clearly reveals a large growth on the back of 
the veteran's neck.  While the Board is unable to use its own 
medical judgment to render a diagnosis of this growth, it is 
apparent to even a layman that there is an abnormality of the 
neck.  Therefore, the Board believes that the veteran should 
be afforded a VA examination in order to determine whether or 
not he continues to have the growth shown in the photograph 
and, if so, the nature and etiology of this growth.  

D.  Higher Initial Ratings

In a March 2000 rating decision, the RO granted service 
connection for sinusitis and hemorrhoids and assigned 
noncompensable ratings.  The veteran has not been afforded an 
examination since his 1998 Agent Orange examination and he 
essentially indicated in his NOD that both conditions are 
more severe than currently rated.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also 38 U.S.C.A. 
§ 3105A (West Supp. 2001); 38 C.F.R. § 3.159 (2001).  Under 
these circumstances, the Board is of the opinion that 
appropriate VA examinations for the veteran's service-
connected sinusitis and hemorrhoids are warranted.

Moreover, the RO should also determine if any additional VA 
or non-VA treatment records are available, as the duty to 
assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See 38 U.S.C.A. § 5103A (West Supp. 2001); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for hypertension, his claimed 
skin disorder, his claimed knot on neck, 
sinusitis and hemorrhoids.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  In 
particular, an attempt must be made to 
obtain a copy of the report of the 1997 
VA Agent Orange examination and any 
treatment records from the Tuskegee, 
Alabama, VA Medical Center and associate 
them with the record.

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

3.  Thereafter, the RO should schedule 
the veteran for VA examination(s) by the 
appropriate specialists to determine the 
nature and severity of his service-
connected sinusitis and hemorrhoids and 
to assess the nature and etiology of his 
hypertension and knot of the neck.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s).  All 
tests and studies deemed necessary should 
be accomplished, and all findings should 
be reported.  1) In regards to the 
examination for hypertension, the 
examiner should particularly review, and 
comment on any active duty medical 
records pertaining to high blood pressure 
readings.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension is causally 
related to the veteran's period of active 
duty.  The examiner(s) should clearly 
outline the rationale for any opinion 
expressed.  2) In regards to the 
examination of the claimed knot of the 
neck, the examiner should note the 
evidence of cysts in the service medical 
records, the September 1998 photograph 
and the current findings, and indicate 
whether or not the veteran currently has 
a disability manifested by a knot in his 
neck.  If the veteran is found to 
currently have a disability manifested by 
a knot in his neck, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
knot of the neck is causally related to 
the his period of active duty.  The 
examiner(s) should clearly outline the 
rationale for any opinion expressed.  

4.  If the RO is unable to obtain the 
copy of the report of the 1997 VA Agent 
Orange examination, or if this report 
does not contain an examination of the 
veteran's skin disorder including an 
opinion as to the relationship of any 
current skin disorder to active service 
and/or herbicide exposure, the veteran 
should be scheduled for an additional VA 
Agent Orange examination.  All indicated 
tests and studies required to determine 
the nature and severity of the veteran's 
claimed skin disorder should be 
conducted.  The claims file and a copy of 
this remand must be made available to, 
and be reviewed by, the examiner(s) in 
connection with the examination(s).  
After the completion of the examination 
and review of the claims folder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's skin disorder is causally 
related to his period of active duty, 
including herbicide exposure during 
active duty.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed.  

5.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claims for 
service connection for hypertension and 
for compensable ratings for sinusitis and 
hemorrhoids.  If the benefits sought are 
not granted in full, the veteran and his 
representative should then be furnished a 
supplemental statement of the case, which 
addresses all additional evidence, and be 
afforded an opportunity to respond. 

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 



